PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT:Alison Griffin July27, 2010 (804) 217-5897 DYNEX CAPITAL, INC.REPORTS SECOND QUARTER DILUTED EPS OF $0.38 AND BOOK VALUE PER COMMON SHARE OF $9.80 GLEN ALLEN, Va. Dynex Capital, Inc. (NYSE: DX) reported diluted earnings per common share of $0.38 for the second quarter of 2010 versus $0.25 for the second quarter of 2009.The Company also reported book value per common share of $9.80 at June 30, 2010 versus $9.40 at March 31, 2010 and $9.08 at December 31, 2009.Other highlights for the quarter include: · Net interest income of $7.9 million in the second quarter of 2010 versus $7.2 million in the first quarter of 2010 and $5.9 million in the second quarter of 2009; · Net interest spread of2.75% for the second quarter of 2010 versus 2.96% for the first quarter of 2010 and 3.10% for the second quarter of 2009; · Investment portfolio of$943.2 million at June 30, 2010 versus $954.4 million at March 31, 2010 and $918.0 million at December 31, 2009; · Seriously delinquent securitized mortgage loans declined $4.2 million during the quarter, or 17%, to $20.3 million at June 30, 2010 and no new commercial mortgage loans became seriously delinquent during the quarter; · Investment portfolio at June 30, 2010 is composed of 60% Agency MBS and 40% of non-Agency securities and securitized mortgage loans; and · Overall leverage of 4.2 times equity capital at June 30, 2010. The
